Citation Nr: 0533465	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to April 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied service connection for an 
acquired psychiatric disorder, to include major depression 
with social phobia and PTSD due to sexual trauma.

The issue involving service connection for PTSD is remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on her part.

A July 1996 Board decision denied service connection for an 
acquired psychiatric disorder secondary to a sexual assault.  
That decision did not adjudicate a claim for service 
connection for PTSD, which was recently diagnosed.  Since a 
diagnosis of PTSD forms the basis of a new claim, the Board 
will adjudicate the veteran's PTSD claim on the merits.  See 
Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(concluding that a claim based on a diagnosis of a new mental 
disorder is a new claim).


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of her appeal.

2.  A July 1996 Board decision denied service connection for 
an acquired psychiatric disorder. 

3.  The evidence received since the July 1996 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  A July 1996 Board decision that denied service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 (2005).

2.  The evidence received since the July 1996 Board decision 
is not new and material, and the claim for service connection 
for an acquired psychiatric disorder other than PTSD is not 
reopened.  38 U.S.C.A. §§ 5103, 5108, 7104(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.1105, 3.159 (2003); 38 C.F.R. 
§ 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for an acquired 
psychiatric disorder other than PTSD.  However, the Board 
must first determine whether new and material evidence has 
been submitted to reopen her claim since a Board decision 
dated in July 1996.  In the interest of clarity, the Board 
will initially discuss whether the issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate her claim by means of letters by the RO dated 
in April 2003 and September 2003, a rating decision dated in 
January 2004, and a statement of the case (SOC) issued in May 
2004.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to her claim.  In addition, the 
letters by the RO provided the veteran with information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO informed the veteran of the evidence it already 
possessed, described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder other than 
PTSD, the VCAA appears to have left intact the requirement 
that a veteran present new and material evidence to reopen a 
final decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of the claim.  38 U.S.C.A. § 5103A(f); 
see also Paralyzed Veterans of America, 345 F.3d 1334 (Fed. 
Cir. 2003).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  New and Material Evidence

The veteran is ultimately seeking service connection for an 
acquired psychiatric disorder other than PTSD.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303(a) (2005).  Certain chronic 
diseases, including psychosis, may be presumed to have been 
incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the veteran initially filed a claim for service 
connection for an acquired psychiatric disorder in July 1991.  
The RO denied the veteran's claim in rating decisions dated 
in April 1992 and July 1993.  The veteran appealed those 
decisions.  In a July 1996 decision, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  

In denying the veteran's claim, the Board considered the 
veteran's service medical records, private treatment records, 
and lay statements in support of her claim.  The Board 
pointed out that the veteran's service medical records are 
entirely negative for any problems suggestive of a 
psychiatric illness until April 1981, the same month that she 
was separated from active duty.  At that time, the veteran 
was brought to sick call by military police in a very 
agitated state.  Clinical findings noted depression, crying, 
tension, and confused thinking processes.  She was admitted 
to a service hospital for evaluation of depression and a 
refusal to work. The associated clinical records indicated 
that her behavior on the ward was unremarkable.  The 
diagnosis was a transient situational disorder (adjustment 
disorder) with disturbance of emotional conduct manifested by 
depression and refusal to work due to stress, routine duty, 
and impending service separation.
 
Thereafter, no psychiatric difficulty was shown until October 
1984, at which time the veteran was hospitalized at Bethany 
Medical Center following an overdose of prenatal vitamins.  
The diagnosis was a major depressive illness.  Since then, 
the veteran has been diagnosed with various psychiatric 
disorders, including recurrent major depression, social 
phobia, schizoid-affective disorder, alcohol 
abuse/dependency, borderline personality disorder, and 
obsessive compulsive disorder.
 
The Board's decision in July 1996 was also based on the 
veteran's own statements in support of her claim.  In 
particular, the veteran maintained that she was sexually 
assaulted in service and that such assault resulted in 
pregnancy and an acquired psychiatric disorder.  

Based on the foregoing, the Board in July 1996 denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder secondary to a sexual assault.  The 
Board concluded that a chronic psychiatric disorder was not 
shown to have been present during service and that no 
competent evidence of a nexus had been shown between service 
and any subsequent psychiatric disorder(s), including chronic 
recurrent major depression which was diagnosed several years 
following service separation. 

Unless the Chairman orders reconsideration, or one of the 
other exceptions to finality apply, all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  However, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  

In October 2002, the veteran filed a claim for service 
connection for a mental disorder secondary to sexual trauma.  
It thus appears that the veteran is attempting to reopen her 
claim for service connection for an acquired psychiatric 
disorder.  When a claim to reopen is presented, a two-step 
analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 C.F.R. § 3.156(a); 38 U.S.C.A. § 
5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were revised, effective August 29, 2001.  Since the veteran 
filed her claim to reopen in October 2002, the amended 
regulatory provisions governing new and material evidence are 
applicable to the veteran's appeal.

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  The 
revised regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  New and material evidence 
cannot be cumulative or redundant.  38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The additional evidence submitted since the final July 1996 
Board decision includes VA outpatient treatment records, 
private treatment records, and the veteran's own statements 
in support of her claim.  For the reasons set forth below, 
the Board finds that none of these records or statements 
constitutes new and material evidence. 

VA outpatient treatment records dated from 1996 to 2005 show 
that the veteran continued to be treated for various 
psychiatric disorders.   Several of these records also note 
the veteran's history of having been physically and sexually 
assaulted in service.  In August 2003, for example, the 
veteran was admitted to the emergency room complaining of a 
two week history of anxiety.  The veteran reported that she 
hit her head in church two weeks earlier and that this injury 
brought back intrusive memories of when she hit her head in 
service.  The diagnoses were anxiety disorder, not otherwise 
specified, rule out generalized anxiety disorder, rule out 
social phobia, and rule out obsessive-compulsive disorder.  
After reporting that she had been both physically and 
sexually in service, the veteran was referred for a PTSD 
evaluation.  The diagnostic impression was generalized 
anxiety disorder, social phobia, obsessive-compulsive traits, 
rule out psychotic symptoms, status post head injury, rule 
out PTSD, and rule out depression.  

The veteran was hospitalized by VA from October 2003 to 
January 2004 as well as on two separate occasions in June 
2005, at which time she related her history of physical and 
sexual assault in service.  Her diagnoses included 
malingering, adjustment disorder with depressed mood, history 
of PTSD, history of generalized anxiety disorder, social 
phobia, obsessive-compulsive disorder, and major depressive 
disorder.  However, none of these records includes a medical 
nexus opinion between her psychiatric disorder and service. 

The Board finds that these records are new because they were 
not associated with the record at the time of the July 1996 
Board decision.  However, since these records do not include 
a medical opinion that the veteran suffers from a psychiatric 
disorder as a result of service, they are not material to the 
central issue in this case.  In other words, what is lacking 
is a medical opinion that a psychiatric disorder other than 
PTSD is related to service.  Although clinicians recorded the 
veteran's statements in which she related her emotional 
problems to alleged physical and sexual assaults in service, 
the mere transcription of a history provided by the veteran 
does not transform that information into competent medical 
evidence simply because the transcriber happens to be a 
medical professional.  See Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).  Thus, none of these records is sufficient to 
reopen the veteran's claim for service connection for an 
acquired psychiatric disorder other than PTSD.  Accordingly, 
the Board finds that they are not so significant that they 
must be considered in order to decide the merits of the 
veteran's claim.  38 C.F.R. § 3.156.

The veteran also submitted medical records from J.H., M.D., 
dated from 1997 to 2003.  A June 1997 record notes that the 
veteran related a date-rape incident and was trying to 
establish service connection for mental illness.  However, 
Dr. J.H. never related any of the veteran's psychiatric 
problems to her period of active military service.  See 
Leshore, supra.  Accordingly, the Board finds that these 
newly submitted records cannot be considered new and 
material, as they are not so significant that they must be 
considered in order to decide the merits of the veteran's 
claim.  38 C.F.R. § 3.156.

Lastly, the Board has considered the veteran's own lay 
statements in support of her claim.  The Board emphasizes 
that any statement by the veteran cannot be deemed material 
as defined under 38 C.F.R. § 3.156.  Evidence is probative 
when it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  To be "material" 
existing evidence must, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  The veteran's lay statements fail to meet either 
test.  The Court has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Here, the record does not 
reflect that the veteran possesses medical training and 
expertise.

As a whole, the evidence received since the July 1996 Board 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
July 1996 Board decision remains final and the appeal is 
denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for an acquired psychiatric 
disorder other than PTSD, the appeal is denied.




REMAND

The veteran claims that she suffers from PTSD as a result of 
having been sexually assaulted while on active duty.  
Unfortunately, the Board finds that additional development is 
required before it can adjudicate her claim.  

Service connection for PTSD requires the following three 
elements: [1] a current medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor), [2] credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and [3] medical evidence of a causal 
relationship between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).  

If PTSD is based on a personal assault, as alleged in this 
case, evidence from sources other than the veteran's records 
may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  38 C.F.R. § 
3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id (emphasis added).

In this case, the veteran claims she was sexually assaulted 
by her sergeant while on active duty.  The veteran stated 
that in March 1981 she and her sergeant took a vacation to 
Paris together to celebrate her 22nd birthday.  The veteran 
indicated that after they checked into separate rooms at a 
hotel, her sergeant propositioned her for sex.  The veteran 
told him that she was not interested in a sexual relationship 
because she just wanted to be friends and was afraid of 
getting pregnant.  According to the veteran, that night she 
passed out on her bed after an evening of heavy drinking and 
woke up in the middle of the night being sexually assaulted 
by the sergeant.  She claims that she never reported the 
incident.  She also claims that the sexual assault resulted 
in a pregnancy.  

In April 1981, the veteran was brought to sick call by 
military police in a very agitated state.  Clinical findings 
noted depression, crying, tension, and a confused thinking 
process.  She was hospitalized for evaluation of depression 
and a refusal to work.  The associated clinical records 
indicate that her behavior on the ward was unremarkable.  The 
diagnosis was transient situational disorder (adjustment 
disorder) with disturbance of emotional conduct manifested by 
depression and refusal to work due to stress, routine duty, 
and impending service separation.  Shortly thereafter, the 
veteran was discharged from military service under Chapter 
15, AA 635-200 for homosexuality.  

Thereafter, no psychiatric difficulty was shown until October 
1984 at which time the veteran was hospitalized following an 
overdose of prenatal vitamins.  The diagnosis was major 
depressive illness.  Since then the veteran has been 
diagnosed with various psychiatric illnesses, including 
schizoid-affective disorder, major depressive disorder, 
alcohol abuse/dependency, borderline personality disorder, 
and obsessive compulsive disorder.  Recently, a VA hospital 
discharge summary dated from October 2003 to January 2004 
lists a diagnosis of PTSD.  

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA psychiatric examination.  The 
examiner should be requested to review the record and provide 
an opinion as to whether the evidence indicates that a 
personal assault occurred in service, and if so, comment on 
whether the veteran's claimed history of sexual assault in 
service caused or contributed to a diagnosis of PTSD.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a 
comprehensive VA psychiatric examination.  
The claims file should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  

Following a review of the veteran's 
claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the evidence indicates that 
the veteran was sexually assaulted in 
service.  

If it is determined that the evidence of 
record indicates that a sexual assault 
occurred in service, the examiner should 
comment on whether the veteran's history 
of sexual assault in service caused PTSD, 
if present.  The examination report 
should include the complete rationale for 
all opinions expressed.  

2.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.  After 
undertaking any additional development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD, with 
consideration of 38 C.F.R. § 3.304(f) and 
any other applicable governing legal 
criteria.  

3.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  
Thereafter, the veteran and her 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


